DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Claims 63, 72, 80, 89 and 90 have been amended as follows: 

63. 	(Currently Amended) A method of controlling radio transmission in a cellular network, the method comprising:
a communication device of the cellular network receiving an uplink grant from the 
cellular network, the uplink grant indicating uplink radio resources  allocated to the communication device in reoccurring time intervals;
 	for each of the reoccurring time intervals, the communication device selecting  
	between:
an active mode in which the communication device transmits data on
the allocated resources and receives  hybrid automatic repeat request (HARQ) feedback to the  communication device; and 
an inactive mode in which the communication device does not transmit 

after receiving the uplink grant, the communication device receiving control  
 	information from the cellular network; and
 in response to the control information, the communication device temporarily 
disabling utilization of at least a part of the allocated uplink radio resources  in at least one of the time intervals by the communication device.
 72. 	(Currently Amended) A node for a cellular network, the node comprising: an interface for connecting to a communication device and a further communication device; and processing circuitry configured to: 
 	 send an uplink grant to a communication device via the interface, the uplink  
grant indicating uplink radio resources allocated to the communication  device in reoccurring time intervals;
 for each of the reoccurring time intervals, the node selecting between: 
an active mode in which the network node receives uplink transmissions from the  
communication device on the allocated resources and provides hybrid  automatic repeat request (HARQ) feedback to the communication device; and 
an inactive mode in which the network node does not receive 
uplink transmissions from the communication device on the  allocated resources and refrains from sending HARQ feedback to the communication device; and
 in response to detecting a need for an uplink retransmission by the 

80. 	(Currently Amended) A communication device, comprising:
 an interface for connecting to a cellular network; and
 processing circuitry configured to: 
 	receive, via the interface, an uplink grant from the cellular network, the 
 		uplink grant indicating uplink radio resources allocated to the 
 		communication device in reoccurring time intervals; 
for each of the reoccurring time intervals, the communication device 
	selecting between:  
	an active mode in which the communication device transmits data on 
the allocated resources and receives  hybrid automatic  repeat request (HARQ) feedback to the communication device; and 
an inactive mode in which the communication device does not 
	transmit data on the allocated uplink resources or receive HARQ 
	feedback from the cellular network;
 after receiving the uplink grant, receive control information from the 
 	cellular network via the interface; and
 in response to the control information, temporarily disable utilization of at least 

	time intervals by the communication device.
 89.	 (Currently Amended) A non-transitory computer readable recording medium storing a computer program product for controlling radio transmission in a cellular network, the computer program product comprising software instructions which, when run on processing circuitry of a node of the cellular network, causes the node to: 
 	 send an uplink grant to a communication device, the uplink grant indicating 
		uplink radio resources allocated to the communication device in 
		reoccurring time intervals;
 for each of the reoccurring time intervals, the node selecting between: 
an active mode in which the network node receives uplink transmissions 
	from the communication device on the allocated resources and 
	provides hybrid automatic repeat request feedback (HARQ) to the 
	communication device; and 
an inactive mode in which the network node does not receive uplink 
	transmissions from the communication device on the allocated 
	resources and refrains from sending HARQ feedback to the 
	communication device; and 
in response to detecting a need for an uplink retransmission by a further  
	communication device in at least a part of the allocated uplink radio 
resources in one of the time intervals, send control information to  the communication device, the control information temporarily disabling utilization of at least the part of the allocated uplink radio 
90. 	(Currently Amended) A non-transitory computer readable recording medium storing a computer program product for controlling radio transmission in a cellular network, the computer program product comprising software instructions which, when run on processing circuitry of a communication device of the cellular network, causes the communication device to: 
receive an uplink grant from the cellular network, the uplink grant indicating 
	uplink radio resources allocated to the communication device in  
	reoccurring time intervals; 
for each of the reoccurring time intervals, the communication device selecting 
	between:  
an active mode in which the communication device transmits data on 
	the allocated resources and receives  hybrid automatic 
	repeat request (HARQ)  feedback to the 
	communication device; and 
an inactive mode in which the communication device does not transmit 
 	data on the allocated uplink resources or receive HARQ feedback 
	from the cellular network after receiving the uplink grant, receive 
	control information from the cellular network; and 

after receiving the uplink grant, receive control information from the cellular network; 
	and in response to the control information, temporarily disable utilization of at 

 intervals by the communication device. 
Allowable Subject Matter
4.	Claims 55-60, 62-68, 70-77, 79-85, 87-90, renumbered as 1-32, are allowed.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892 for pertinent patents by the same assignee.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477